United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3553
                      ___________________________

                             Frederick L. Pitchford

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Equal Employment Opportunity Commission; Shirley McGee, employee of EEOC,
  in personal capacity; Margie Myers, employee of EEOC, in personal capacity;
             Wanda Milton, employee of EEOC, in personal capacity

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Jonesboro
                                 ____________

                             Submitted: May 3, 2013
                               Filed: May 8, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       Frederick Pitchford appeals the district court’s1 dismissal of his 42 U.S.C.
§ 1985 complaint. After careful review, we conclude that the dismissal was proper
for the reasons stated by the district court. See Gometz v. Culwell, 850 F.2d 461, 464
(8th Cir. 1988) (to state § 1985(2) claim, plaintiff must allege with sufficient
particularity that parties reached some agreement and conspired together to deprive
plaintiff of federal right); Harrison v. Springdale Water & Sewer Comm’n, 780 F.2d
1422, 1430 (8th Cir. 1986) (equal protection provision of § 1985(3) requires
allegation of class-based animus). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-